MEMORANDUM DECISION
                                                                               FILED
Pursuant to Ind. Appellate Rule 65(D),                                     Apr 11 2018, 7:51 am
this Memorandum Decision shall not be
                                                                               CLERK
regarded as precedent or cited before any                                  Indiana Supreme Court
                                                                              Court of Appeals
court except for the purpose of establishing                                    and Tax Court

the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Donald E.C. Leicht                                       Curtis T. Hill, Jr.
Kokomo, Indiana                                          Attorney General of Indiana

                                                         J.T. Whitehead
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Isaiah Christmas,                                        April 11, 2018
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         34A04-1710-CR-2383
        v.                                               Appeal from the Howard Superior
                                                         Court
State of Indiana,                                        The Honorable Brant J. Parry,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         34D02-1501-F5-17



Barnes, Judge.




Court of Appeals of Indiana | Memorandum Decision 34A04-1710-CR-2383 | April 11, 2018              Page 1 of 6
                                             Case Summary
[1]   Isaiah Christmas appeals his conviction for Level 5 felony sexual misconduct.

      We affirm.


                                                      Issue
[2]   The sole issue before us is whether there is sufficient evidence to sustain

      Christmas’s conviction.


                                                     Facts
[3]   R.M. was convicted of dealing in cocaine and began serving in-home detention

      for that offense in December of 2014. Her reporting officer was Doug Hoover.

      After beginning in-home detention, R.M. met Christmas, who was a field

      officer with Howard County Community Corrections. Christmas allowed

      R.M. into his home so she could drink alcohol with him there, which violated

      her in-home detention rules. R.M. would drink whatever Christmas provided

      her, which was typically served in either a canning jar or mason jar. Christmas

      said it was moonshine, but R.M. thought it tasted like rubbing alcohol. R.M.

      expressed her concerns to Christmas about going to jail for violating the rules of

      in-home detention. Christmas assured R.M. that he “was the only officer

      working” and to trust him. Tr. Vol. II p.147.


[4]   R.M. later told Hoover about her meetings with Christmas. R.M. told Hoover

      that she and Christmas had been in daily contact and that they had been

      hanging out. R.M. also told Hoover that Christmas brought her moonshine

      and that one day, after spending time with Christmas, she woke up naked.
      Court of Appeals of Indiana | Memorandum Decision 34A04-1710-CR-2383 | April 11, 2018   Page 2 of 6
      R.M. explained that she felt obligated to be with Christmas. Shortly thereafter,

      Hoover contacted Detective Greg Hargrove to open an investigation into

      Christmas’s conduct.


[5]   On or about January 18, 2015, R.M. got drunk with Christmas. Around 1:00

      a.m. the next morning, Christmas called R.M. to tell her that he was coming

      back to pick her up. When Christmas came back, he brought more alcohol with

      him for R.M. to drink during the ride. After picking up R.M., Christmas drove

      them both to a hotel. R.M. was intoxicated by the time they arrived at the

      hotel. Once Christmas and R.M. arrived at the hotel, R.M. texted Hargrove to

      tell him where she was.


[6]   Once inside the hotel room, R.M. continued to drink. R.M. only remembered

      sitting on the edge of the bed and then later waking up with no pants on. When

      R.M. woke up, Christmas was performing oral sex on her and had his fingers

      inside her vagina. Soon thereafter, there was a knock at the door. Christmas

      went out the window where police officers were waiting for him. After being

      apprehended, Christmas admitted to going to the hotel to be with a girl, and

      that girl was R.M.


[7]   Officers took R.M. to the Community Corrections office, then home, and then

      to the hospital. While at the hospital, R.M. was examined by a sexual assault

      nurse. During the investigation, officers collected DNA from Christmas, as

      well as a cutting from R.M.’s underwear she wore on the day in question. The




      Court of Appeals of Indiana | Memorandum Decision 34A04-1710-CR-2383 | April 11, 2018   Page 3 of 6
       DNA sample from the underwear was consistent with two individuals, R.M.

       and Christmas.


[8]    On January 23, 2015, the State charged Christmas with one count of sexual

       misconduct, a Level 5 felony. He was tried by a jury trial on September 19,

       2017, and found guilty as charged. Christmas was sentenced to three years with

       913 days executed, and supervised probation for 182 days. Christmas now

       appeals his conviction.


                                                    Analysis
[9]    Christmas claims there is insufficient evidence to sustain his conviction for

       Level 5 felony sexual misconduct. When analyzing a claim of insufficient

       evidence to support a conviction, we must consider only the probative evidence

       and reasonable inferences supporting the judgment. Sallee v. State, 51 N.E.3d
130, 133 (Ind. 2016). “It is the factfinder’s role, not that of appellate courts, to

       assess witness credibility and weigh the evidence to determine whether it is

       sufficient to support a conviction.” Id. The evidence does not have to

       overcome every reasonable hypothesis of innocence, and it is sufficient if an

       inference may reasonably be drawn to support the conviction. Id.


[10]   In order to convict Christmas of Level 5 felony sexual misconduct, as charged,

       the State was required to prove that he is a service provider who knowingly or

       intentionally engaged in sexual intercourse or other sexual conduct with a

       person who is subject to lawful detention or lawful supervision. Ind. Code § 35-



       Court of Appeals of Indiana | Memorandum Decision 34A04-1710-CR-2383 | April 11, 2018   Page 4 of 6
       44.1-3-10(b). A service provider includes a person employed by a governmental

       entity. I.C. § 35-44.1-3-10(a)(2)(A)(ii).


[11]   Christmas, who was a field officer with Howard County Community

       Corrections, was apprehended at a hotel with R.M., an in-home detainee of

       Community Corrections. Christmas admitted to going to the hotel to be with

       R.M. R.M. testified to Christmas performing sexual acts on her while at the

       hotel, and DNA evidence corroborated her testimony. We regard Christmas’s

       contention on appeal as asking us to assess R.M.’s credibility, which we cannot

       do. See Sallee, 51 N.E.3d at 133.1 The evidence is sufficient to prove that

       Christmas knowingly or intentionally engaged in sexual intercourse or other

       sexual conduct with R.M.


                                                    Conclusion
[12]   There is sufficient evidence to sustain Christmas’s conviction for Level 5 felony

       sexual misconduct. We affirm.




       1
         Christmas argues in part that the DNA evidence was erroneously admitted into evidence. Indiana
       Appellate Rule 46 sets out the substantive requirements for an appellant’s brief. That rule provides: “The
       argument must contain the contentions of the appellant on the issues presented, supported by cogent
       reasoning. Each contention must be supported by citations to the authorities, statutes, and the Appendix or
       parts of the Record on Appeal relied on. . . .” Ind. Appellate Rule 46(A)(8)(a). “A litigant who fails to
       support his arguments with appropriate citations to legal authority and record evidence waives those
       arguments for our review.” Pierce v. State, 29 N.E.3d 1258, 1267 (Ind. 2015).
       Here, Christmas’s argument in his brief does not contain cogent reasoning or any citation to authority
       regarding the admissibility of evidence, as required in an appellant’s brief. Because Christmas has failed to
       support his argument with appropriate citations to legal authority, he has waived this argument for our
       review.



       Court of Appeals of Indiana | Memorandum Decision 34A04-1710-CR-2383 | April 11, 2018               Page 5 of 6
Affirmed.


Najam, J., and Mathias, J., concur.




Court of Appeals of Indiana | Memorandum Decision 34A04-1710-CR-2383 | April 11, 2018   Page 6 of 6